UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 0-11757 J.B. HUNT TRANSPORT SERVICES, INC. (Exact name of registrant as specified in its charter) Arkansas 71-0335111 (State or other jurisdiction (I.R.S. Employer of incorporation or Identification No.) organization) 615 J.B. Hunt Corporate Drive, Lowell, Arkansas72745 (Address of principal executive offices) 479-820-0000 (Registrant's telephone number, including area code) www.jbhunt.com (Registrant's web site) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer X Accelerated filer Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNoX The number of shares of the registrant’s $0.01 par value common stock outstanding on March 31, 2013 was 117,583,210. J.B. HUNT TRANSPORT SERVICES, INC. Form 10-Q For The Quarterly Period Ended March 31, 2013 Table of Contents Page Part I.Financial Information Item 1. Financial Statements Condensed Consolidated Statements of Earnings for the Three Months Ended March 31, 2013 and 2012 3 Condensed Consolidated Balance Sheets as of March 31, 2013 and December 31, 2012 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012 5 Notes to Condensed Consolidated Financial Statements as of March 31, 2013 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 Part II.Other Information Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Mine Safety Disclosures 16 Item 5. Other Information 16 Item 6. Exhibits 16 Signatures 18 Exhibits 19 2 Part I.Financial Information ITEM 1.FINANCIAL STATEMENTS J.B. HUNT TRANSPORT SERVICES, INC. Condensed Consolidated Statements of Earnings (in thousands, except per share amounts) (unaudited) Three Months Ended March 31, Operating revenues, excluding fuel surcharge revenues $ $ Fuel surcharge revenues Total operating revenues Operating expenses: Rents and purchased transportation Salaries, wages and employee benefits Fuel and fuel taxes Depreciation and amortization Operating supplies and expenses Insurance and claims General and administrative expenses, net of asset dispositions Operating taxes and licenses Communication and utilities Total operating expenses Operating income Net interest expense Earnings before income taxes Income taxes Net earnings $ $ Weighted average basic shares outstanding Basic earnings per share $ $ Weighted average diluted shares outstanding Diluted earnings per share $ $ Dividends declared per common share $ - $ See Notes to Condensed Consolidated Financial Statements. 3 J.B. HUNT TRANSPORT SERVICES, INC. Condensed Consolidated Balance Sheets (in thousands) March 31, 2013 December 31, 2012 (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net Prepaid expenses and other Total current assets Property and equipment, at cost Less accumulated depreciation Net property and equipment Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Current portion of long-term debt $ $ Trade accounts payable Claims accruals Accrued payroll Other accrued expenses Deferred income taxes Total current liabilities Long-term debt Other long-term liabilities Deferred income taxes Stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to Condensed Consolidated Financial Statements. 4 J.B. HUNT TRANSPORT SERVICES, INC. Condensed Consolidated Statements of Cash Flows (in thousands) (unaudited) Three Months Ended March 31, Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization Share-based compensation Gain on sale of revenue equipment and other ) ) Deferred income taxes ) Changes in operating assets and liabilities: Trade accounts receivable ) ) Other assets ) ) Trade accounts payable Income taxes payable or receivable Claims accruals ) Accrued payroll and other accrued expenses ) ) Net cash provided by operating activities Cash flows from investing activities: Additions to property and equipment ) ) Net proceeds from sale of equipment Change in other assets ) 16 Net cash used in investing activities ) ) Cash flows from financing activities: Payments on long-term debt ) - Proceeds from revolving lines of credit and other Payments on revolving lines of credit and other ) ) Stock option exercises and other Tax benefit of stock options exercised Dividends paid - ) Net cash used in financing activities ) ) Net change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ $ Income taxes $ $ See Notes to Condensed Consolidated Financial Statements. 5 J.B. HUNT TRANSPORT SERVICES, INC. Notes to Condensed Consolidated Financial Statements (Unaudited) 1. General Basis of Presentation The accompanying unaudited interim Condensed Consolidated Financial Statements have been prepared in accordance with U.S. generally accepted accounting principles (GAAP) for interim financial information.We believe such statements include all adjustments (consisting only of normal recurring adjustments) necessary for the fair presentation of our financial position, results of operations and cash flows at the dates and for the periods indicated.Pursuant to the requirements of the Securities and Exchange Commission (SEC) applicable to quarterly reports on Form 10-Q, the accompanying financial statements do not include all disclosures required by GAAP for annual financial statements.While we believe the disclosures presented are adequate to make the information not misleading, these unaudited interim Condensed Consolidated Financial Statements should be read in conjunction with the Consolidated Financial Statements and related notes included in our Annual Report on Form 10-K for the year ended December 31, 2012.Operating results for the periods presented in this report are not necessarily indicative of the results that may be expected for the calendar year ending December 31, 2013, or any other interim period.Our business is somewhat seasonal with slightly higher freight volumes typically experienced during August through early November in our full-load freight transportation business. 2. Earnings Per Share We compute basic earnings per share by dividing net earnings available to common stockholders by the actual weighted average number of common shares outstanding for the reporting period.Diluted earnings per share reflects the potential dilution that could occur if holders of unvested restricted and performance share units or vested or unvested stock options, exercised or converted their holdings into common stock.The dilutive effect of restricted and performance share units and stock options was 2.3 million shares during the first quarter 2013, compared to 2.7 million shares during the first quarter 2012. 3.Share-based Compensation The following table summarizes the components of our share-based compensation program expense (in thousands): Three Months Ended March 31, Restricted share units: Pretax compensation expense $ $ Tax benefit Restricted share unit expense, net of tax $ $ Performance share units: Pretax compensation expense $ $ Tax benefit Performance share unit expense, net of tax $ $ Stock options: Pretax compensation expense $ $ Tax benefit 88 Stock option expense, net of tax $ $ 6 As of March 31, 2013, we had $39.9 million, $9.4 million and $0.3 million of total unrecognized compensation expense related to restricted share units, performance share units, and stock options, respectively, that is to be recognized over the remaining weighted-average period of approximately 2.6 years for restricted share units, 2.8 years for performance share units, and 1.1 years for stock options.During the first quarter 2013, we issued 7,492 shares for vested restricted share units and 47,100 shares as a result of stock option exercises. 4.Financing Arrangements Outstanding borrowings under our current financing arrangements consist of the following (in millions): March 31, 2013 December 31, 2012 Senior revolving line of credit $ $ Senior term loan Senior notes, net of unamortized discount Less current portion of long-term debt ) ) Total long-term debt $ $ Senior Revolving Line of Credit At March 31, 2013, we were authorized to borrow up to $500 million under a senior revolving line of credit, which is supported by a credit agreement with a group of banks and expires in August 2016.This senior credit facility allows us to request an increase in the total commitment by up to $250 million and to request a one-year extension of the maturity date.The applicable interest rate under this agreement is based on either the Prime Rate, the Federal Funds Rate or LIBOR, depending upon the specific type of borrowing, plus an applicable margin based on our credit rating and other fees.At March 31, 2013, we had $43.7 million outstanding at an average interest rate of 1.15% under this agreement. Senior Term Loan Our senior term loan at March 31, 2013, consists of an unsecured $150 million variable-rate agreement, which matures in March 2014.The entire $150 million balance is payable at maturity.The applicable interest rate under this agreement is based on either the Prime Rate, the Federal Funds Rate or LIBOR, depending upon the specific type of borrowing, plus an applicable margin based on our credit rating and other fees.At March 31, 2013, the interest rate on this facility was 1.2%. Senior Notes Our senior notes consist of two separate issuances.The first is $150 million of 6.08% senior notes, which mature in July 2014.We are required to make an installment payment in the amount of $50 million in July 2013, with the remainder due upon maturity.Interest payments are due semiannually in January and July of each year.The second is $250 million of 3.375% senior notes, which mature in September 2015, with interest payments due semiannually in March and September of each year.We have the option to redeem for cash some or all of the notes based on a redemption price set forth in the note indenture. Our financing arrangements require us to maintain certain covenants and financial ratios. We were in compliance with all covenants and financial ratios at March 31, 2013. 5.Capital Stock On October 27, 2011, our Board of Directors authorized the purchase of $500 million of our common stock, of which $453 million was remaining at March 31, 2013.We did not purchase any shares under our repurchase authorization during the three months ended March 31, 2013.On December 7, 2012, we announced an increase and a pull forward of our regular quarterly dividend typically paid in February of each calendar year. The increase announced was from $0.14 to $0.15 per common share, which was paid December 28, 2012, to stockholders of record on December 17, 2012.Accordingly, we did not declare or pay a quarterly dividend in the first quarter of 2013.On April 25, 2013, our Board of Directors declared a regular quarterly dividend of $0.15 per common share, which will be paid on May 24, 2013, to stockholders of record on May 10, 2013. 7 6. Fair Value Measurements Our assets and liabilities measured at fair value are based on the market approach valuation technique which considers prices and other relevant information generated by market transactions involving identical or comparable assets and liabilities. At March 31, 2013, we had $11.7 million of trading investments measured at fair value, based on quoted market prices (Level 1).Trading investments are classified in other assets in our Condensed Consolidated Balance Sheets and are measured at fair value on a recurring basis. The carrying amounts and estimated fair values using the income method (Level 2), based on their net present value, discounted at our current borrowing rate of our long-term debt at March 31, 2013, were as follows (in millions): Carrying Value Estimated Fair Value Senior revolving line of credit $ $ Senior term loan $ $ Senior notes $ $ The carrying amounts of all other instruments at March 31, 2013, approximate their fair value due to the short maturity of these instruments or their variable rate. 7.Income Taxes Our effective income tax rate was 38.25% for the three months ended March 31, 2013 and 2012.In determining our quarterly provision for income taxes, we use an estimated annual effective tax rate, which is based on our expected annual income, statutory tax rates, best estimate of nontaxable and nondeductible items of income and expense and the ultimate outcome of tax audits. At March 31, 2013, we had a total of $26.4 million in gross unrecognized tax benefits, which are a component of other long-term liabilities on our balance sheet. Of this amount, $17.1 million represents the amount of unrecognized tax benefits that, if recognized, would impact our effective tax rate.The total amount of accrued interest and penalties for such unrecognized tax benefits was $4.4 million at March 31, 2013. 8.Legal Proceedings We are a defendant in certain class-action lawsuits in which the plaintiffs are current and former California-based drivers who allege claims for unpaid wages, failure to provide meal and rest periods, and other items.During the first quarter of 2013, we filed a motion to stay proceedings pending a decision in the Ninth Circuit Court of Appeals on an unrelated case, but with similar issues and are awaiting a ruling.We cannot reasonably estimate at this time the possible loss or range of loss, if any, that may arise from these lawsuits. We are involved in certain other claims and pending litigation arising from the normal conduct of business.Based on present knowledge of the facts and, in certain cases, opinions of outside counsel, we believe the resolution of these claims and pending litigation will not have a material adverse effect on our financial condition, results of operations or liquidity. 8 9.Business Segments We reported four distinct business segments during the three months ended March 31, 2013 and 2012.These segments included Intermodal (JBI), Dedicated Contract Services® (DCS), Integrated Capacity Solutions (ICS), and Truck (JBT).The operation of each of these businesses is described in Note 10, Segment Information, of our Annual Report (Form 10-K) for the year ended December 31, 2012.A summary of certain segment information is presented below (in millions): Assets (Excludes intercompany accounts) As of March 31, 2013 December 31, 2012 JBI $ $ DCS ICS 59 55 JBT Other (includes corporate) Total $ $ Operating Revenues For The Three Months Ended March 31, JBI $ $ DCS ICS 97 JBT Subtotal Inter-segment eliminations (8
